DETAILED ACTION

Response to Amendment
Claims 1-14 are pending in the application.  Previous grounds of rejection and claim objections have been withdrawn as a result of the amendment to the claims submitted 5/21/2021.

Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments submitted 5/21/2021 with respect to amended instant independent claim 1 have been found persuasive.  Instant independent claim 1 discloses an apparatus for bending a current breaking member of a battery pack, including a bending jig as set forth in the claim, a rotation driving unit having a rotation bar as set forth in the claim, a bending guide unit as set forth in the claim, wherein the rotation driving unit primarily rotates a support of the bending jig by a partial angle of 180 degrees in total based on a rotation axis and secondarily rotates a support of the bending jig by a remaining angle thereof.
Choo is considered to be the prior art reference of record closest to the aforementioned limitations of amended instant independent claim 1.  However, it does not disclose nor render obvious all of the aforementioned limitations of amended instant independent claim 1.  Namely, as persuasively argued by the Applicants, the jig of Choo has a 
An additional search did not reveal any additional prior art references that alleviate the previously applied prior art references of record.  Therefore, instant independent claim 1 is found allowable over the cited prior art references of record.
Additionally, previous dependent claims 4 and 7, which were both found to include allowable subject matter as stated in the 3/10/2021 office action at P3-4, have been amended into independent form including all of the aforementioned allowable subject matter.  As such, instant independent claims 4 and 7 are allowable for the aforementioned reasons which are not being repeated here.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J DOUYETTE whose telephone number is (571)270-1212.  The examiner can normally be reached on Monday - Friday 8A - 4P EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KENNETH J DOUYETTE/Primary Examiner, Art Unit 1725